DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2020 is being considered by the examiner.

Claim Objections
Applicant is advised that should claim 18 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 9 recites the limitation "the set of parameters of the predictive computer model" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 10-13 do not cure claim 9 of this issue and are similarly rejected.

Claim 14 recites the limitation "the computer model" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 15-20 do not cure claim 14 of this issue and are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al, “Random Erasing Data Augmentation” (published in Computer Vision and Pattern Recognition, November 2017) (supplied by Applicant on 01/30/2020) in view of Martinez-Canales et al, U.S. Publication No. 2020/0202216.

Regarding claim 9, Zhong teaches a system configured for:

receiving a set of images captured by a set of cameras while affixed to one or more image collection systems (see section 3, third paragraph referring to re-ID dataset which line 3 indicates is captured from 6 different cameras); 

for each image in the set of images, receiving a training output for the image (see section 3, third paragraph, line 2 referring to bounding boxes); 

for one or more images in the set of images, generating an augmented image for a set of augmented images (see section 1, third paragraph, lines 4-9) by: 

generating an augmented image for a set of augmented images by modifying the image with an image manipulation function that maintains camera properties of the image (see section 4.2, second paragraph), and associating the augmented training image with the training output of the image (see Figure 2 which has the bounding boxes maintained for each image); 
(see section 5.1.1 referring to training a CNN).

Zhong does not expressively teach wherein the system compris[es] one or more processors and non-transitory computer storage media storing instructions that when executed by the one or more processors, cause the processors to perform operations comprising: 

identifying [the] set of images; 

identifying the training output for each image; and 

perform the rest of the claim.

However, Martinez-Canales in a similar invention in the same field of endeavor teaches a system (see Martinez-Canales Figure 1) configured for: 

receiving a set of images captured by a set of cameras while affixed to one or more image collection systems; for each image in the set of images, receiving a training output for the image (see paragraph [0037]); and training a set of parameters of a predictive computer model to predict the training output based (see paragraph [0038]) as taught in Zhong wherein the system compris[es] 

one or more processors and non-transitory computer storage media storing instructions that when executed by the one or more processors, cause the processors to perform operations (see Figure 1 showing the cloud 114, paragraph [0040] which indicates that the steps can be run on a cloud computing distributed model or a physical computing platform executing program instructions, and paragraph [0043] referring to the instructions residing in a memory) comprising: 

identifying [the] set of images; and identifying the training output for each image (see paragraphs [0034] and [0037]). 

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of a processor coupled to a memory for identifying a set of images and training output for each image as well as performing other functions as taught in Martinez-Canales with the system taught in Zhong, the motivation being to allow different image training sets to be generated in the system thereby giving more “real-world” and system relevant training examples. 

Independent claims 1 and 14 recite similar limitations as claim 9, and are rejected under similar rationale. 

Regarding claim 2, Zhong in view of Martinez-Canales teaches all the limitations of claim 1, and further teaches wherein the training output is an object in the image (see Zhong Figure 2).

Regarding claim 10, Zhong in view of Martinez-Canales teaches all the limitations of claim 9, and further teaches wherein the image training set does not include images generated by image manipulation functions that modify camera properties of an image (see Zhong Figure 2, where only sections of the images are cutout and therefore does not affect camera properties of each image).

Claims 3 and 15 recite similar limitations as claim 10, and are rejected under similar rationale. 

Regarding claim 11, Zhong in view of Martinez-Canales teaches all the limitations of claim 10, and further teaches wherein the image manipulation functions that modify camera properties include crop, pad, horizontal or vertical flip, or affine transformations (see Zhong section 2, final paragraph which distinguishes “random erasing” from other augmentations such as those claimed. When looking to Figure 2, it appears that only randomly cutting out sections occurs).

Claims 4 and 16 recite similar limitations as claim 11, and are rejected under similar rationale. 

Regarding claim 12, Zhong in view of Martinez-Canales teaches all the limitations of claim 9, and further teaches wherein the image manipulation function is cutout, hue, saturations, value jitter, salt and pepper, domain transfer or any combination thereof (see Zhong Abstract).

Claims 5 and 17 recite similar limitations as claim 11, and are rejected under similar rationale. 

Regarding claim 6, Zhong in view of Martinez-Canales teaches all the limitations of claim 1, and further teaches wherein the image manipulation function is a cutout applied to the image based on a location of the training output in the image (see Zhong Abstract and Figure 2, object-aware random erasing which is explained in section 4.3).

Regarding claim 13, Zhong in view of Martinez-Canales teaches all the limitations of claim 9, and further teaches wherein the image manipulation function is a cutout applied to a portion of the image that partially overlaps with the location of the training output in the image (see Zhong Abstract and Figure 2 which shows that the removed rectangles can overlap with the bounding boxes).

Claims 8 and 20 recite similar limitations as claim 13, and are rejected under similar rationale. 

Regarding claims 18 and 19, Zhong in view of Martinez-Canales teaches all the limitations of claim 14, and further teaches wherein the image manipulation function is a cutout applied to a portion of the image smaller than a bounding box of the training output (see Zhong Abstract and Figure 2 which shows examples of cutout rectangles which are smaller than the bounding boxes of the objects).

Claim 7 recites similar limitations as claims 18 and 19, and is rejected under similar rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASEY L KRETZER/Examiner, Art Unit 2637